EXHIBIT 10.2
 
CLEARVIEW ACQUISITIONS, INC.
 
Subject the exceptions below, the undersigned hereby agrees that for a period
commencing on the date hereof and expiring 18 months (the “Lock-Up Period”) from
the consummation of the merger contemplated by the Agreement made and entered
into on January 28, 2009, among Clearview Acquisitions, Inc. (the “Parent”),
Helix Wind Acquisition Corp. and Helix Wind, Inc., he or she will not, directly
or indirectly, issue, offer, agree or offer to sell, sell, grant an option for
the purchase or sale of, transfer, pledge, assign, hypothecate, distribute or
otherwise encumber or dispose of any securities of the Parent, including common
stock or options, rights, warrants or other securities underlying, convertible
into, exchangeable or exercisable for or evidencing any right to purchase or
subscribe for any common stock (whether or not beneficially owned by the
undersigned), or any beneficial interest therein (collectively, the
“Securities”).
 
Notwithstanding anything contained herein to the contrary, the undersigned shall
be permitted to exercise or convert any convertible Securities into another
Security of the Parent, pursuant to the terms of such convertible Security and
to transfer Securities to (i) the parents, grandparents, brothers, sisters,
descendants (whether natural or adopted) and spouse of the undersigned; (ii) any
trust created solely for the benefit of any individual described in clause (i)
above; (iii) any executor or administrator for any of the individuals or their
respective estates described in clauses (i) and (ii) above; (iv) any partnership
or limited liability company solely of the individuals described in clauses (i)
through (iii) above; (v) any tax exempt corporate foundation created by any of
the persons or entities described in clauses (i) through (iv) above exclusively
engaged in charitable purposes or a tax exempt corporation; and (vi) any
corporation or other entity in which all of the share capital or other equity
interests are owned solely by the undersigned and/or any of the individuals
described in clause (i) above, provided that, in all cases, the transferee shall
hold such Securities subject to all of the terms and conditions of this
agreement, and shall, as a condition of receiving such Securities, execute and
deliver documentation requested by Parent confirming that they shall be bound by
this agreement
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Parent’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned.
 
Dated:  February 11, 2009
 


 

  __________________________________________________________  
Name: __________________________   Number of Shares:  __________________________

 





--------------------------------------------------------------------------------